Title: From George Washington to Peter Muhlenberg, 7 October 1782
From: Washington, George
To: Muhlenberg, Peter


                  Sir
                     
                     Head Quarters 7th October 1782
                  
                  I duly recd your favor of the 12th ulto covering a Return of Military Stores in Virginia.
                  The Secretary at War having informed me that the Recruits of Virginia may not only be subsisted by Contract at Winchester, but that they may be usefully employed in guarding the prisoners of War at that place, you will immediately on the rect of this remove all the Recruits from Cumberland Old Court House, except the necessary Guard for the Military Stores, and make Winchester the place of General Rendezvous in future.
                  You will obey the orders of the secretary at War respecting the safe keeping of the Prisoners.  I am &c.
                  
               